         Case 6:18-bk-15894-MW Doc 15 Filed 10/24/18                                Entered 10/24/18 21:50:57                 Desc
                             Imaged Certificate of Notice                           Page 1 of 3
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 18-15894-MW
Kamari Lashon Williams                                                                                     Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0973-6                  User: admin                        Page 1 of 1                          Date Rcvd: Oct 22, 2018
                                      Form ID: 318a                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2018.
db             +Kamari Lashon Williams,    22815 Pahute Dr.,    Moreno Valley, CA 92553-7847
38629777       +Ad Astra Recovery Services,    7330 W. 33rd St.N. #118,    Wichita, KS 67205-9370
38629778       +Arrowhead Credit Union,    P.O. Box 4100,    Rancho Cucamonga, CA 91729-4100
38629779        Credit Collections Services,    T725 Canton St.,    Norwood, MA 02062
38629780        ERC,   P.O. Box 23870,    Jacksonville, FL 32241-3870
38629785       +SMC/Daniels,   PO Box 3750,    Culver City, CA 90231-3750
38629784       +Sequoia Financial Service,    28632 Roadside Drive, Suite 110,    Agoura Hills, CA 91301-6074
38629786       +Superior Court of CA - Riverside,    4050 Main Street,    Case No.: RIC1806505,
                 Riverside, CA 92501-3702
38629787       +Townsgate Capital,   2801 Townsgate Rd. Ste 370,     Westlake Village, CA 91361-5899

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QRWHITMORE.COM Oct 23 2018 07:28:00      Robert Whitmore (TR),   3600 Lime St Ste 616,
                 Riverside, CA 92501-0933
smg             EDI: EDD.COM Oct 23 2018 07:28:00     Employment Development Dept.,    Bankruptcy Group MIC 92E,
                 P.O. Box 826880,   Sacramento, CA 94280-0001
smg             EDI: CALTAX.COM Oct 23 2018 07:28:00      Franchise Tax Board,   Bankruptcy Section MS: A-340,
                 P.O. Box 2952,   Sacramento, CA 95812-2952
38629781        E-mail/PDF: RACBANKRUPTCY@BBANDT.COM Oct 23 2018 03:42:49      Regional Acceptance Corp.,
                 P.O. Box 580075,   Charlotte, NC 28258-0075
38629782       +E-mail/Text: bankruptcy@rentacenter.com Oct 23 2018 03:42:02      Rent A Center,
                 2810 W Imperial Hwy,   Inglewood, CA 90303-3112
38629783       +E-mail/Text: bankruptcy@rentacenter.com Oct 23 2018 03:42:02      Rent-a-Center,
                 23819 Sunnymead Boulevard,   Ste. F,    Moreno Valley, CA 92553-7756
38629788       +EDI: USBANKARS.COM Oct 23 2018 07:28:00      US Bank,   P.O. Box 790167,
                 Saint Louis, MO 63179-0167
38629790       +EDI: WFFC.COM Oct 23 2018 07:28:00      Wells Fargo Bank,   420 Montgomery St.,
                 San Francisco, CA 94104-1298
                                                                                             TOTAL: 8

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Townsgate capital corporation
38629789       ##+Vanlochem & Associates LLP,   6565 Sunset Blvd Ste 422,                      Los Angeles, CA 90028-7218
                                                                                                                 TOTALS: 1, * 0, ## 1

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 22, 2018 at the address(es) listed below:
              Michael D Vanlochem    on behalf of Creditor   Townsgate capital corporation janguiano@vandc.net
              Nicholas M Wajda    on behalf of Debtor Kamari Lashon Williams info@wajdalawgroup.com,
               r47098@notify.bestcase.com
              Robert Whitmore (TR)     rswtrustee@yahoo.com, rwhitmore@ecf.epiqsystems.com
              United States Trustee (RS)    ustpregion16.rs.ecf@usdoj.gov
                                                                                             TOTAL: 4
    Case 6:18-bk-15894-MW Doc 15 Filed 10/24/18                                            Entered 10/24/18 21:50:57             Desc
                        Imaged Certificate of Notice                                       Page 2 of 3
Information to identify the case:
Debtor 1              Kamari Lashon Williams                                               Social Security number or ITIN   xxx−xx−2379
                      First Name   Middle Name   Last Name                                 EIN   _ _−_ _ _ _ _ _ _
Debtor 2                                                                                   Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                           EIN   _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Central District of California

Case number: 6:18−bk−15894−MW



Order of Discharge − Chapter 7                                                                                                      12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           Kamari Lashon Williams
            [include all names used by each debtor, including trade names, within
           the 8 years prior to the filing of the petition]

           Debtor 1 Discharge Date: 10/22/18



           Dated: 10/22/18
                                                                                    By the court: Mark S Wallace
                                                                                                  United States Bankruptcy Judge




Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                                      This order does not prevent debtors from paying
and it does not determine how much money, if                                        any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                                debts according to the reaffirmation agreement.
                                                                                    11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                           Most debts are discharged
attempt to collect a discharged debt from the                                       Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                          all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                                     personal liability for debts owed before the
or otherwise try to collect from the debtors                                        debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                                    Also, if this case began under a different chapter
in any attempt to collect the debt personally.                                      of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                                    to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                                         are discharged.

However, a creditor with a lien may enforce a                                       In a case involving community property: Special
claim against the debtors' property subject to that                                 rules protect certain community property owned
lien unless the lien was avoided or eliminated.                                     by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                                       not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.
                                                                                                                                 13/AUT
                                                                                                   For more information, see page 2 >
Official Form 318−CACBdodb/CACodsc                            Order of Chapter 7 Discharge                              page 1
   Case 6:18-bk-15894-MW Doc 15 Filed 10/24/18                      Entered 10/24/18 21:50:57          Desc
                       Imaged Certificate of Notice                 Page 3 of 3




Some debts are not discharged                                Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:               agreement are not discharged.

     ♦ debts that are domestic support                       In addition, this discharge does not stop
       obligations;                                          creditors from collecting from anyone else who is
                                                             also liable on the debt, such as an insurance
                                                             company or a person who cosigned or
     ♦ debts for most student loans;                         guaranteed a loan.


     ♦ debts for most taxes;
                                                              This information is only a general summary
     ♦ debts that the bankruptcy court has                    of the bankruptcy discharge; some
       decided or will decide are not discharged              exceptions exist. Because the law is
       in this bankruptcy case;                               complicated, you should consult an
                                                              attorney to determine the exact effect of the
                                                              discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318−CACBdodb/CACodsc            Order of Chapter 7 Discharge                    page 2
